COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Kelsey and Senior Judge Hodges


JULIO VALLEJO, JR.
                                                                MEMORANDUM OPINION*
v.     Record No. 1589-04-1                                         PER CURIAM
                                                                  FEBRUARY 1, 2005
PALMS ASSOCIATES AND
 ASSOCIATED INDEMNITY CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Julio Vallejo, Jr., pro se, on brief).

                 (Daniel E. Lynch; John T. Cornett, Jr.; Williams & Lynch, on brief),
                 for appellees.


       Julio Vallejo, Jr. (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove he sustained a compensable injury by accident on

March 7 or 8, 2001.1 We have reviewed the record and the commission’s opinion and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Vallejo v. Palms Associates, VWC File No. 213-46-11 (June 4, 2004). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         Because the commission found that claimant failed to prove a compensable injury by
accident, it did not address any remaining issues. However, the commission noted that the
“record supports the determination by the Deputy Commissioner that the claimant did not
provide the employer with timely notice of the alleged incident.”